Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS SECOND AMENDMENT (this “Amendment”) dated as of May 13, 2005 is entered
into among SEQUA RECEIVABLES CORP., a New York corporation (the “Seller”), SEQUA
CORPORATION, a Delaware corporation (the “Servicer”), LIBERTY STREET FUNDING
CORP., a Delaware corporation (“Liberty Street”), as a CP Conduit Purchaser,
MARKET STREET FUNDING CORPORATION, a Delaware corporation (“Market Street”), as
a CP Conduit Purchaser, PNC BANK, NATIONAL ASSOCIATION (“PNC Bank”), as Funding
Agent for Market Street and as Committed Purchaser for Market Street, and THE
BANK OF NOVA SCOTIA (“BNS”), a Canadian chartered bank acting through its New
York Agency, as Funding Agent for Liberty Street, as Committed Purchaser for
Liberty Street and as collateral agent (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”).

R EC I T A L S

The parties hereto are parties to that certain Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2004, as amended, supplemented or
otherwise modified through the date hereof (the “Agreement”).

Market Street and PNC Bank (collectively, the “Exiting Parties”) wish to cease
to be parties to the Agreement.

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

Certain Defined Terms.  Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.

Amendments to Agreement.  The Agreement is hereby amended as follows:

(a)        The amount specified as the “Commitment” amount for The Bank of Nova
Scotia, as set forth on its signature page to the Agreement, is hereby amended
and restated in its entirety as the amount set forth beneath its signature
hereto.



(b)        The definition of “Commitment Expiry Date” as set forth in Exhibit I
to the Agreement is hereby amended by deleting the date “May 13, 2005” therein
and substituting the date “May 12, 2006” therefor.



Exiting Parties.  Each of the parties hereto acknowledges and agrees that upon
the effectiveness of this Amendment, Market Street shall cease to be a CP
Conduit Purchaser and PNC Bank shall cease to be a Funding Agent and Committed
Purchaser for Market Street under the Agreement.  Each of the Exiting Parties
shall have no further rights or obligations under the Agreement or any other
Transaction Documents (other than any rights or obligations that specifically
survive termination of the Agreement or any other Transaction Documents,
pursuant to its terms and that are the result of actions or otherwise that
occurred prior to the date hereof).

Notwithstanding anything in the Agreement to the contrary, each of the parties
hereto hereby agrees that solely in connection with the purchase request made on
or about the date hereof, the Seller may (i) make such request of Liberty
Street, as CP Conduit Purchaser, or BNS, as Committed Purchaser, on a non
pro-rata basis and (ii) use a portion of the proceeds thereof equal to
$2,970,000 to pay in full the aggregate outstanding Capital and Discount of PNC
Bank and Market Street in order to give effect to the exit of each of PNC Bank
and Market Street as parties to the Agreement and the other Transaction
Documents on the date hereof, as contemplated herein; provided, however, that
all of the other conditions precedent set forth herein and in the Transaction
Documents (including the conditions relating to each purchase thereunder) shall
be satisfied prior to and after giving effect to such use of proceeds.

Representations and Warranties.  Each of the Seller and the Servicer hereby
represents and warrants to each CP Conduit Purchaser (including Market Street),
each Committed Purchaser (including PNC Bank), each Funding Agent (including PNC
Bank) and the Collateral Agent as follows:

Representations and Warranties.  The representations and warranties of such
Person contained in Exhibit III to the Agreement are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date).

Enforceability.  The execution and delivery by such Person of this Amendment,
and the performance of its obligations under this Amendment and the Agreement,
as amended hereby, are within its corporate powers and have been duly authorized
by all necessary corporate action on its part.  This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.

Termination Event.  No Termination Event or Unmatured Termination Event has
occurred and is continuing.

Effectiveness.  This Amendment shall become effective as of the date hereof upon
:

receipt by the Collateral Agent ofcounterparts of this Amendment and that
certain Amended and Restated Fee Letter, dated as of the date hereof, among the
Seller, the Servicer, Liberty Street and BNS (whether by facsimile or otherwise)
executed by each of the parties hereto and thereto, each in form and substance
satisfactory to the Collateral Agent;

receipt by each of the Exiting Parties from the Seller of all fees and other
amounts owed to such Person pursuant to the Agreement and the other Transaction
Documents as such amounts are set forth on Schedule I hereto; and

receipt by the Collateral Agent ofsuch other documents and instruments as the
Collateral Agent may request.

6.         Effect of Amendment.  Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect.  After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Amended and Restated Receivables
Purchase Agreement”, “the Receivables Purchase Agreement,” “this Agreement,”
“hereof,” “herein” or words of similar effect, in each case referring to the
Agreement, shall be deemed to be references to the Agreement as amended by this
Amendment.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreement other than as set forth
herein.

7.         Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

8.         Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without reference to
conflict of laws principles.

9.         Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this amendment or the Agreement or any provision hereof or thereof.



            IN WITNESS WHEREOF, the parties have executed this Amendment as of
the date first above written.



                                                            SEQUA RECEIVABLES
CORP.



                                                            By:  /s/ James P.
Langelotti

                                                            Name:  James P.
Langelotti

                                                            Title:  Vice
President and Treasurer



                                                            SEQUA CORPORATION



                                                            By:  /s/ Kenneth A.
Drucker

                                                            Name:  Kenneth A.
Drucker

                                                            Title:  Vice
President and Treasurer




                                                            LIBERTY STREET
FUNDING CORP.,

                                                            as a CP Conduit
Purchaser



                                                            By:  /s/ Bernard J.
Angelo

                                                            Name:  Bernard J.
Angelo

                                                            Title:  Vice
President



                                                            THE BANK OF NOVA
SCOTIA,

                                                            as Funding Agent for
Liberty Street and as

                                                            Committed Purchaser
for Liberty Street



                                                            By:  /s/ J. Alan
Edwards

                                                            Name:  J. Alan
Edwards

                                                            Title:  Managing
Director

                                                            Commitment: 
$75,000,000.00



                                                            THE BANK OF NOVA
SCOTIA,

                                                            as Collateral Agent



                                                            By:  /s/ J. Alan
Edwards

                                                            Name:  J. Alan
Edwards

                                                            Title:  Managing
Director



                                                            ACKNOWLEDGED AND
AGREED:



                                                            MARKET STREET
FUNDING CORPORATION,

                                                            as a CP Conduit
Purchaser



                                                            By:  /s/ Doris J.
Hearn

                                                            Name:  Doris J.
Hearn

                                                            Title:  Vice
President



                                                            PNC BANK, NATIONAL
ASSOCIATION,

                                                            as Funding Agent for
Market Street and as

                                                            Committed Purchaser
for Market Street



                                                            By:  /s/ John T.
Smathers

                                                            Name:  John T.
Smathers

                                                            Title:  Vice
President


SCHEDULE I



PERSON                                                                    
AMOUNT

Market Street Funding Corporation and

PNC Bank, National Association                                  $2,978,894.60











                                                           